GOLDTHWAITE, J.
1. We think with the plaintiff’s counsel, that to say one is in debt, is just as much a conclusion as to say that one is embarrassed with debts. From the course this notion of conclusions as distinguished from facts, seems to be taking, it is as well to state that the decisions upon this point, refer to conclusions of law, to be deduced from facts which may or may not exist. Such was the decision in Parker v. Haggerthy, 1 Ala. Rep. 730, where we held, that whether one was or was not a tenant, is a legal conclusion. So in Lawson v. Orear, 7 Ib. 784, it is said, the condition of insolvency is a legal conclusion.
There is.no matter which involves a combination of facts, that is not liable to be called a conclusion, if this term is properly applied to the knowledge by one individual that another is embarrassed with debt. There seems to be nothing in this point which requires a more extended consideration.
2. It is wholly unnecessary to examine whether the evidence for the claimant was correctly excluded, in the first instance, for however this was, it is certain it went to the jury, and the objection being withdrawn, the exception fell with the admission of the evidence. Conceding the court was mistaken, the claimant afterwards requested no charge upon the effect of these declarations upon his case. It is sufficient to say, that the only matter to which a party can except on the trial of a cause, is the charge, or refusal to charge, upon the evidence, or law of the case.
*291All the other points involved in the assignment of errors are believed to be settled in Yarborough v. Moss, 9 Ala. Rep. 382.
Let the judgment be affirmed.